DETAILED ACTION
	This communication is responsive to Amendment, filed 06/24/2021. 
Claims 2-21 are pending in this application. In the Amendment, claim 1 has been cancelled, and claims 1, 7, 9, 11, 15, and 17 have been amended. This action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No 10,228,893 in view of Rios (Pub. No. US 2017/0021273), Salter et al. (“Salter”, Pub. No. US 2014/0368534), Subramanian et al. (“Subramanian” Pub. No. US 2015/0097865), Soon-Shiong and Jung et al. (“Jung” Pub. No. US 2008/0228607). Although the conflicting claims are not identical, 15-20 of U.S. Patent No 10,228,893 contains every element of claims 2-21 of the instant application except for some obvious variations. However, Rios, Salter, Subramanian, and Jung teach the obvious variations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rios, Salter, Subramanian, Soon-Shiong and Jung in the invention of the U.S. Patent No 10,228,893 to provide the user with an augmented reality environment by providing a simulated environment comprising physical object and virtual object in order to allow interactions of the user with real world object and virtual objects and in order to provide the user with transactions and arrangements in the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, 9, 11, 15 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 15 recite the limitation of “performing a real-world purchase transaction of the physical object using a first account associated with the first device and a second account associated with the second device.” It is unclear from the specification where there is support for the limitation. The examiner requests the applicant to provide specific paragraph(s) from the specification that clearly discloses the claimed subject matter.
Claims 7 recites the limitation “linking the account associated with the second device and the physical object  with the virtual object wherein the performing the real-world purchase 
Claim 9 recites the limitation of “performing a real-world purchase transaction of a product using a first account associated with the first device and a second account associated with the second device.” It is unclear from the specification where there is support for the limitation. The examiner requests the applicant to provide specific paragraph(s) from the specification that clearly discloses the claimed subject matter.
Claim 11 recites the limitation of “transferring funds in the monetary amount from the second account to the first account to the second account and shipping the product to an address associated with the first account.” It is unclear from the specification where there is support for the limitation. The examiner requests the applicant to provide specific paragraph(s) from the specification that clearly discloses the claimed subject matter.
Claim 17 recites the limitation of “the second interaction indicates a transfer of the physical object to a third device.” It is unclear from the specification where there is support for the limitation. The examiner requests the applicant to provide specific paragraph(s) from the specification that clearly discloses the claimed subject matter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (Pub. No. US 2017/0021273), Salter et al. (“Salter”, Pub. No. US 2014/0368534), Subramanian et al. (“Subramanian” Pub. No. US 2015/0097865), Soon-Shiong (Pub. No. US 2014/0129354).
Per claim 2, Rios teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
determining, that a virtual object from a plurality of virtual objects  is associated with a location of a first device ([0021]; [0038]; [0051]; [0060]; [0065]; [0068]) which show determining if a triggering condition is satisfied when a user’s device is within a certain distance of a virtual object (e.g. object 290 of fig. 2)) and that a user of the first device has been authorized to access the virtual object ([0051]; [0052]; [0060]; which show authorized access such as who is permitted to see the virtual object,  access to the virtual object is allowed when two users’ devices are within certain distance from the virtual object or access to the virtual object based on certain times );
in response to determining that the virtual object is accessible by the first device, providing, on the first device, an interface that presents a graphical representation of the virtual 
receiving, from the first device, an interaction with the virtual object via the interface of the first device ([0022]; [0039]; [0060]; [0061]; [0062]; [0063]; [0073]); and
 in response to receiving the interaction with the virtual object via the interface of  the first device, modifying a virtual representation of the virtual object being displayed on the a second device based on the received interaction, wherein the modifying is further based on a location of the second device ([0020]; [0023]; [0024]; [0040]; [0070]; [0072]; [0073]; which show an interaction of a user can be seen only by other nearby users in an augmented reality environment ). 
Rios does not specifically teach an orientation associated the virtual object. However, Salter teach an orientation associated the virtual object ([0028]; [0041]; [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Salter in the invention of Rios in order to provide the user with an orientation of a virtual object based on the view of the user in a virtual environment.
The modified Rios does not specifically teach wherein the virtual object is associated with a physical object; determining that an image view is displayed on an interface of the first device; determining that the physical object is included within the image view; in response to determining that the physical object is included within the image view displayed on the interface of the first device, augmenting the image view by superimposing a graphical representation of the virtual object onto the image view.

The modified Rios does not specifically teach performing a real-world purchase transaction of the physical object using a first account associated with the first device and a second account associated with the second device.
However, Soon-Shiong teaches performing a real-world purchase transaction of the physical object using a first account associated with the first device and a second account associated with the second device ([0012]; [0060]; [0083]; [0084]; [0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Soon-Shiong in the invention of the modified Rios to provide the user with an interactive transaction system utilizing virtual space to allow users to purchase a virtual inventory items that are associated with physical products efficiently.

Per claim 4, the modified Rios the system of claim 2, wherein the operations further comprise: receiving, from the second device, a request to generate the virtual object having a set of configurations representing at least the real-world location and the orientation associated with the virtual object; and causing the virtual object to be generated based on the set of configurations (Rios, [0020]; [0021]).
Per claim 5, the modified Rios teaches the system of claim 4, wherein the operations further comprise: determining the real-world location and the orientation associated with the virtual object based on location data and orientation data obtained from one or more sensors associated with the second device (Rios, [0020]-[0022]; [0031]; [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]; Salter, [0028]; [0041]; [0042]). 
Per claim 6, the modified Rios teaches the system of claim 4, wherein the operations further comprise: determining the real-world location and the orientation associated with the virtual object based on user input received from the second device (Rios, [0020]-[0022]; [0031]; [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]; Salter, [0028]; [0041]; [0042]). 
Per claim 8, the modified Rios teaches the system of claim 2, wherein the interaction comprises a gesture on the interface (Rios, [0020]-[0022]; [0031]; [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]). 
Claim 9 is rejected under the same rationale as claim 2.

Per claim 12, the modified Rios teaches the method of claim 9, wherein the real-world location associated with the virtual object is a first real-world location, wherein the virtual object was moved from a second real-world location to the first real-world location based on a second interaction on the second device with the virtual object (Rios, fig. 2, [0020]-[0022]; [0031]; [0036] [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]). 
Per claim 13, the modified Rios teaches the method of claim 12, further comprising:; receiving, from the second device, a second interaction with the virtual object via a second interface of the second device; and modifying a location attribute of the virtual object based on the second interaction (Rios, fig. 2, [0020]-[0022]; [0031]; [0036] [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0071]-[0073]).
Per claim 14, the modified Rios teaches the method of claim 13, wherein the location attribute of the virtual object is modified further based on a detected location of the second device (Rios, fig. 2, [0020]-[0022]; [0031]; [0036] [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]). 

Claim 15 is rejected under the same rationale as claim 2.
Per claim 16, the modified Rios teaches the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: updating a location attribute of the virtual object based on the movement of the first device (Rios, fig. 2, [0020]-[0022]; [0031]; [0036] [0038]; [0039];[0040];  [0060]; [0062]; [0063]; [0073]).

Per claim 19, the modified Rios teaches the modified Jung teaches the non-transitory machine-readable medium of claim 18, wherein the presentation comprises at least one of a note, an animation, or a ticket (Rios, [0071]; [0072]; [0073]).
Per claim 20, the modified Rios teaches the non-transitory machine-readable medium of claim 18, wherein the detected event comprises a real-world location associated with the virtual object matching a predetermined location (Rios, [0020]; [0021]; [0038])..  
Per claim 21, the modified Rios teaches the non-transitory machine-readable medium of claim 15, wherein the operation further comprises determining that the virtual object is accessible by the first device is further based on at least one of an identity of the user or an identity of the first device (Rios, fig. 2; [0036]; [0038]; [0040]).

Claim(s) 7, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rios (Pub. No. US 2017/0021273), Salter et al. (“Salter”, Pub. No. US 2014/0368534), Subramanian et al. (“Subramanian” Pub. No. US 2015/0097865), Soon_Shiong (Pub. No. US 2014/0129354), and Jung et al. (“Jung” Pub. No. US 2008/0228607).
Per claim 7, the modified Rios teaches the system of claim 2, linking the account associated with the second device and the physical object with the virtual object wherein the performing the real-world purchase transaction (Rios, [0020]; [0023]; [0024]; [0040]; [0070]; [0072]; [0073];  Sburamanian, figs. 9A-9C; Abstract, [0059]; [0079]; [0080]; [0090]-[0092]; Soon-Shiong, [0012]; [0060]; [0083]; [0084]; [0086]). The modified Rios does not teach 
Per claim 11, the modified Rios teaches the method of claim 9, comprising shipping the product to an address associated with the first account (Soon-Shiong, [0012]; [0060]; [0083]; [0084]; [0086]), but does not specifically teach wherein the virtual object is associated with a monetary amount, and wherein the method further comprises in response to receiving the interaction with the virtual object transferring funds in the monetary amount from the second account to the first account to the second account.
 However, Jung teaches the virtual object is associated with a monetary amount, and wherein the method further comprises in response to receiving the interaction with the virtual object transferring funds in the monetary amount from the second account to the first account to the second account (Jung, [0021]; [0022]; [0202]; [0212]; 0423]; [0424]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Jung in the invention of the modified Rios in order to provide the user with transactions and arrangements in a virtual world environments. Thus, a user can participate in transactions to acquire virtual property and related virtual rights.

The modified Rios does not teach subsequent to linking the virtual object with the first device, receiving, from the first device, a second interaction with the virtual object via the interface and linking the virtual object to the third device. However Jung teaches transferring an ownership of the virtual object to a user of a device based on an interaction, wherein the transferring the ownership causes the virtual object to follow the device ([0021]; [0022]; [0202]; [0212]; 0423]; [0424]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Jung in the invention of the modified Rios in order to provide the user with transactions and arrangements in a virtual world environments. Thus, a user can participate in transactions to acquire virtual property and related virtual rights.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175